NUMBER 13-18-00379-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RUDY GUARTUCHE,                                                                 Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 94th District Court
                          of Nueces County, Texas.



                           ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is before the Court on the State’s motion to direct the trial court clerk to

forward to this Court original exhibit SX #6, a video admitted in Cause No. 17FC-1299C.

The Court, having fully examined and considered the State’s motion to direct the trial court

clerk to forward original exhibit, is of the opinion that the motion should be granted. The
State’s motion is hereby GRANTED. The clerk of the trial court is hereby ORDERED to

forward original exhibit SX #6 entered into evidence in Cause No. 17FC-1299C to this

Court in a commonly playable format, within fifteen days from the date of this order.

       It is so ORDERED.

                                                PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of May, 2019.




                                            2